DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraly (US 2015/0010017 A1) in view of Brochi et al (US 2015/0237174 A1).
Regarding claim 1, Kraly teaches a vehicle gateway (Abstract; Fig. 3; Para. 0058), comprising: 
a first transceiver configured to receive a controller area network with a flexible data rate (CAN-FD) message from a CAN-FD bus and store the CAN-FD message (Figs. 1-3; Paras. 0034 and 0051-0055; the communication network is divided into a first portion in which exclusively CAN messages are sent and a second portion in which both CAN messages and CAN-FD messages are sent but alternatively exclusively CAN-FD messages are sent; i.e. item 22 shows the CAN-FD bus transceivers and messages are processed in on the transceiver to be sent out the CAN side);
a second transceiver configured to store a controller area network message and transmit or receive the CAN message to or from a CAN bus (Figs. 1-3; Paras. 0034 and 0051-0055; the communication network is divided into a first portion in which exclusively CAN messages are sent and a second portion in which both CAN messages and CAN-FD messages are sent but alternatively exclusively CAN-FD messages are sent; i.e. item 26 shows the CAN bus transceivers and messages are processed in on the transceiver to be sent out the CAN-FD side); and 
a processor configured to divide the CAN-FD message into a plurality of divided CAN-FD messages based on preset reference bytes, and store a plurality of the CAN messages in the second transceiver (Figs. 1-3; Paras. 0006, 0034, and 0051-0055; Besides the possibility to send the payload at an increased rate (data rate), another difference between the CAN-FD standard and the CAN standard is the increase of the payload from 8 to 64 bytes; the communication network is divided into a first portion in which exclusively CAN messages are sent and a second portion in which both CAN messages and CAN-FD messages are sent but alternatively exclusively CAN-FD messages are sent; i.e. since the CAN-FD messages are 64 bytes and the CAN messages are 8 bytes the CAN-FD messages would be divided into 8 bytes which are used for CAN messages). 

Brochi teaches methods for multi-frame and frame streaming in a Controller Area Network (CAN) with Flexible Data-Rate (Abstract).  He further teaches assign identification numbers (IDs) to the plurality of divided CAN-FD messages, and store a plurality of the CAN messages assigned with IDs (Fig. 4; Para. 0018; nodes 115-170 may be configured to send and receive messages to each other using their respective CAN controllers, each message being serially transmitted onto the CAN bus and having an identifier (ID) portion (e.g., 11 or 29 bits) and a payload portion). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).
Regarding claims 2 and 13, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor controls the second transceiver such that the plurality of CAN messages are transmitted based on a preset period (Fig. 4; i.e. Fig. 4 shows the different time period based on the messages being sent).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi at Para. 0043).
Regarding claims 3 and 14, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor assigns a same ID as that associated with the CAN-FD message when the CAN-FD message has a size equal to the preset reference bytes (Fig. 4; Para. 0029; i.e. Table 1 shows the use of the identifier and the number of bytes being transmitted).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).
Regarding claims 4 and 15, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Kraly further teaches wherein the processor determines whether the plurality of CAN messages need to be transmitted, and transmits at least one of the plurality of CAN messages based on the determination (Para. 0018; i.e. when messages are available, they are transmitted).  
Regarding claims 5 and 16, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor compares a bus load of the CAN bus with a reference value, and transmits at least one of the plurality of CAN messages based on the comparison (Fig. 5; Paras. 0029-0031; i.e. if more than one device starts transmitting, the bus will be determined to be loaded and an arbitration phase will ensue).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).
Regarding claims 6 and 17, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor determines whether to adjust a preset period when the bus load exceeds the reference value (Fig. 5; Paras. 0029-0031; i.e. Fig. 5 shows that the high rate periods can be adjusted so as to increase the throughput).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).
Regarding claims 7 and 18, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor adjusts the preset period based on a controller that is configured to receive the plurality of CAN messages, and transmits the plurality of CAN messages based on the adjusted preset period (Fig. 5; Paras. 0029-0031; i.e. Fig. 5 shows that the high rate periods can be adjusted so as to increase the throughput when a device is configured to receive CAN-FD messages).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).  
Regarding claims 8 and 19, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor adjusts the preset period based on a period requested by the controller to receive the plurality of CAN messages (Para. 0016; the frame format of the CAN FD includes additional control bits that enable a frame format with different data length coding and optionally switching to a faster bit rate after an arbitration process is executed; i.e. the frame format is determined after the arbitration).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Brochi with the teachings of Kraly.  The motivation for doing so would have been to allow identification of the data frame is usable by a receiver as identification of the additional data frames as part of the streaming transmission without intervening arbitration (Brochi at Para. 0043).
Regarding claims 9 and 20, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor, based on whether the preset period has been adjusted, compares CAN messages divided from a first CAN-FD message and a second CAN-FD message that have the same ID (Paras. 0025-0026; message processing engine 310 may compare the contents of a received CAN message (e.g., identification and/or data bits) against stored information (e.g., in memory 305) to determine whether to take some predetermined action in response to the received message).  
Regarding claim 10, the combination of references Kraly and Brochi teach the limitations of the previous claims.  Brochi further teaches wherein the processor transmits a CAN message having a change in data among the plurality of CAN messages based on the comparison (Paras. 0025-0026; message processing engine 310 may compare the contents of a received CAN message (e.g., identification and/or data bits) against stored information (e.g., in memory 305) to determine whether to take some predetermined action in response to the received message, etc. For instance, message processing engine 310 may select, depending upon the result of the comparison, one of a plurality of response messages stored in memory 305 to be transmitted over CAN bus 205 corresponding to the received CAN message).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KENT KRUEGER/Primary Examiner, Art Unit 2474